 


110 HRES 461 EH: Dismissing the election contest relating to the office of Representative from the Twenty-fourth Congressional District of Florida.
U.S. House of Representatives
2007-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 461 
In the House of Representatives, U. S.,

June 12, 2007
 
RESOLUTION 
Dismissing the election contest relating to the office of Representative from the Twenty-fourth Congressional District of Florida. 
 
 
That the election contest relating to the office of Representative from the Twenty-fourth Congressional District of Florida is dismissed. 
 
Lorraine C. Miller,Clerk.
